914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfreda PACKARD, Pete A. Packard, Plaintiffs-Appellants,v.TOMINO, Sheriff of Mahoning County, Horvath, Sgt. ofMahoning County Sheriff's Department, Slevinsky,Defendants-Appellees.
No. 90-3332.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Alfreda and Pete Packard filed a civil rights action under 42 U.S.C. Sec. 1983 against the Mahoning County [Ohio] Sheriff and two deputies in connection with alleged improper eviction proceedings.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have briefed the issues, the Packards acting without counsel.  The Packards have also filed motions for a free transcript and for the appointment of appellate counsel.


3
Upon consideration, we agree that the complaint was frivolous, that is, it lacked an arguable basis in law or in fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  The complaint before us is a disjointed collection of names and docket numbers that fails to articulate any cognizable federal claim for relief.


4
Accordingly, all pending motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.